
	
		II
		110th CONGRESS
		1st Session
		S. 2365
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Graham (for himself,
			 Mr. Inhofe, Mr.
			 Brownback, Mr. DeMint,
			 Mr. Ensign, and Mr. Coburn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To require educational institutions that receive Federal
		  funds to obtain the affirmative, informed, written consent of a parent before
		  providing a student information regarding sex, to provide parents the
		  opportunity to review such information, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Parents' Rights Empowerment and
			 Protection Act (PREP Act).
		2.FindingsCongress makes the following
			 findings:
			(1)Schools and other
			 public education facilities are critical societal institutions for the
			 education of children, and parents are primarily responsible for the care,
			 health, and education of their children.
			(2)Teachers,
			 administrators, and other educational laypersons may significantly impact the
			 educational development of the children in their care. The responsibility of
			 teachers, administrators, and other educational laypersons is limited to their
			 instructional interaction with the child, while a parent's responsibilities do
			 not end with the ring of a bell or the end of the school year.
			(3)Schools and other
			 public education facilities serve a wide array of children, each with their own
			 unique social maturity level. Schools are not adequately equipped to properly
			 ascertain an individual child's readiness for certain types of
			 information.
			(4)Parents are
			 primarily responsible for the educational, societal, and personal development
			 of their children, and parents are best suited for determining the appropriate
			 time, manner, and context for conveying sensitive information to their
			 children.
			(5)Schools, in the
			 discharge of their educational duties, may impart information of a sensitive
			 nature to children regarding a variety of issues. Parents should be informed by
			 the schools as to the full content of the information to be conveyed, the
			 context of the instruction, and methods for conveying the information.
			3.Definitions
			(a)In
			 generalIn this Act, the
			 terms elementary school, local educational agency,
			 parent, secondary school, and State educational
			 agency have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(b)Additional
			 definitionsIn this
			 Act:
				(1)ChildThe
			 term child means a human being who has not reached the age of
			 majority as determined under applicable State law.
				(2)Educational
			 institutionThe term educational institution means
			 any public or private preschool, elementary school, or secondary school, except
			 that in the case of an educational institution composed of more than 1 school
			 or department which are administratively separate units, such term means each
			 such school or department.
				4.Prohibition of
			 instruction without the consent of a parent
			(a)Consent
			 requiredEach educational institution that receives Federal funds
			 or Federal financial assistance shall obtain the affirmative, informed, written
			 consent of the parent of a child in the care of the educational institution
			 prior to requesting information from the child, or conveying information to the
			 child, on subjects concerning sex, sexuality, or related topics, regardless of
			 whether such information—
				(1)is gender
			 specific;
				(2)is related to
			 sexual orientation; or
				(3)conforms with
			 other elements of the instructional materials of the educational
			 institution.
				(b)NoticeUpon
			 the request of a parent of a child attending such an educational institution,
			 the educational institution shall provide to the parent—
				(1)an opportunity to
			 review the information described in subsection (a); and
				(2)a description
			 of—
					(A)the context and
			 setting in which the information will be requested, broached, discussed, or
			 otherwise conveyed to the child; and
					(B)the educational
			 necessity of the information.
					(c)Prohibition
			 regarding absence of consentIn no event shall an educational
			 institution consider a parent's lack of denial of the consent required by
			 subsection (a), or lack of such consent, to be consent.
			(d)Immediate
			 health issuesNothing in this section shall be construed to limit
			 a school nurse or another school health official from responding to a child's
			 immediate health issues.
			(e)Civil action
			 for failure To obtain parental consentEvery person or
			 educational institution who or that, under color of any statute, ordinance,
			 regulation, custom, or usage, of any State or territory of the United States,
			 or the District of Columbia, violates this section, shall be liable to the
			 party injured in a civil action in an appropriate district court of the United
			 States. For the purposes of this section, any Act of Congress applicable
			 exclusively to the District of Columbia shall be considered to be a statute of
			 the District of Columbia.
			(f)NotificationUpon
			 a finding by a court of appropriate jurisdiction that a person or educational
			 institution has violated this section, the court shall immediately notify the
			 appropriate local educational agency, the State educational agency, and the
			 Department of Education.
			(g)Cut off of
			 Federal fundingEach educational institution found by a court to
			 have violated this section shall be ineligible to receive Federal funds or
			 Federal financial assistance until the educational institution reapplies for
			 such funds or assistance not earlier than 1 year after the violation.
			(h)Penalties,
			 damages, and fees
				(1)Civil
			 penaltyAny person or educational institution that violates this
			 section shall be subject to a civil fine of $5,000 for each violation.
				(2)Treble
			 damagesFor each instance of a knowing violation of this section
			 the fine shall be 3 times the fine described in paragraph (1).
				(3)Legal
			 feesIn any action brought under this section, the court may
			 award a prevailing parent reasonable attorney's fees.
				5.Protection of
			 pupil rightsSection 445(b) of
			 the General Education Provisions Act (20 U.S.C. 1232h(b)) is amended—
			(1)in the matter
			 preceding paragraph (1)—
				(A)by striking
			 be required, as part of any applicable program, to; and
				(B)by inserting
			 relating to an applicable program after
			 evaluation; and
				(2)in the matter
			 following paragraph (8)—
				(A)by inserting
			 the administrator of the survey, analysis, or evaluation
			 obtaining before the prior consent; and
				(B)by striking
			 minor, without and inserting minor,.
				
